Citation Nr: 0324137	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to effective date prior to May 2,1991, for 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension with 
postoperative residuals of right hypertensive hemorrhage, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, granted service connection for PTSD 
(evaluated as 70 percent disabling, with an effective date 
for service connection of May 2, 1991), and denied a claim of 
entitlement to service connection for hypertension with 
postoperative residuals of right hypertensive hemorrhage, 
claimed as secondary to service-connected PTSD.  The veteran 
appealed the issues of entitlement to an earlier effective 
date for service connection for PTSD, and service connection, 
for as well as the issue of entitlement to a higher 
evaluation for PTSD.  In November 2000, the Board granted the 
claim for a higher evaluation for PTSD and assigned a 100 
percent rating effective the date of service connection (May 
2, 1991).  At that time, the Board also denied the claim for 
an earlier effective date, and for service connection.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  On May 23, 2001, the Court remanded that portion 
of the November 2000 Board decision that denied the claims 
for an earlier effective date, and service connection, for 
another decision, taking into consideration matters raised in 
its order.  

Additional evidence was subsequently received, and in May 
2002, the Board denied the claims.  The veteran appealed the 
Board's decision to the Court.  In January 2003, while his 
case was pending at  the Court, the VA's Office of General 
Counsel and the veteran's representative filed a Joint Motion 
for Remand and to Stay Further Proceedings.  In a February 
2003 Order, the Court vacated the Board's May 2002 decision 
and remanded the case to the Board.  

REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi , 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




